Title: From Thomas Jefferson to United States Senate, 7 January 1809
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Jan. 7. 1809.
                  
                  I nominate the persons whose names are stated in the letters marked A. B. and C. signed by the Secretary at War for the military appointments therein respectively proposed for them.
                  
                     Th: Jefferson
                     
                     
                  
               